                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

TIMOTHY ROBINSON                                  §

VS.                                                §              CIVIL ACTION NO. 1:19-CV-262

DALLAS B. JONES, ET AL.                           §

                 MEMORANDUM ORDER ACCEPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Timothy Robinson, a prisoner previously confined at the Federal Correctional Complex

in Beaumont, Texas, proceeding pro se, filed this civil rights action pursuant to Bivens v. Six Unknown

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against Dallas B. Jones and

unidentified defendants.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge. The

magistrate judge recommends denying plaintiff’s motion for default judgment.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                                              ORDER

       The findings of fact and conclusions of law of the magistrate judge are correct, and the report

of the magistrate judge (docket entry #26) is ADOPTED. Plaintiff’s motion for default judgment

(docket entry #23) is DENIED.


       SIGNED this the 30 day of April, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
